Exhibit 99.1 B Communications Reports its Financial Results for the First Quarter of 2014 Ramat Gan, Israel – May 29, 2014 – B Communications Ltd. (NASDAQ Global Market and TASE: BCOM) today reported its financial results for the first quarter ended March 31, 2014. Bezeq’s Results: For the first quarter of 2014, the Bezeq Group reported revenues of NIS 2.3 billion ($663 million) and operating profit of NIS 688 million ($197 million). Bezeq’s EBITDA for the first quarter totaled NIS 1.0 billion ($287 million), representing an EBITDA margin of 43.36%. Net income for the period attributable to Bezeq’s shareholders totaled NIS 457 million ($131 million). Bezeq's cash flow from operating activities during the period totaled NIS 1.0 billion ($299 million). Cash Position: As of March 31, 2014,B Communications’ unconsolidated cash and cash equivalents and short term investments (including dividend receivable) totaled NIS 766 million ($220 million). As of March 31, 2014,B Communications’ unconsolidated Senior Secured Notes (7⅜%) balance totaled NIS 2.8 billion ($790 million) and its Series B Debentures balance totaled NIS 695 million ($199 million) (including accrued interest and unamortized premiums, discounts and debt issuance costs). B Communications’ Unconsolidated Balance Sheet Data (in millions) Convenience translation into U.S. dollars (Note A) March 31, March 31, March 31, December 31, NIS US$ NIS NIS Debentures and loans Senior Secured Notes 7⅜% - - Series B Debentures Series A Debentures - - Bank and institutional loans - - Total Liquidity balances Dividend receivable 71 - Lockbox account(1) 59 Unrestricted Cash(2) 90 Total Lockbox Account- one or more accounts designated as a Lockbox Account and maintained by B Communications (SP-2) Ltd. (or any of its successors) and pledged as Collateral to the Security Agent for the benefit of the holders of the Notes. Unrestricted Cash- any funds, property or assets (including any property or assets acquired with or earned on such Unrestricted Cash) not expressly required by the terms of the Indenture to be deposited in or allocated to the Lockbox Account and any other funds with respect to which the Indenture expressly provides that such funds shall constitute Unrestricted Cash, including proceeds from Indebtedness permitted to be Incurred under the Indenture which are not otherwise expressly required by the terms of the Indenture to be deposited in or allocated to the Lockbox Account; provided that no Specified Shares or Collateral shall constitute Unrestricted Cash. B Communications' cash management: B Communications' manages its cash balances according to an investment policy that was approved by its board of directors. The investment policy seeks to preserve principal and maintain adequate liquidity while maximizing the income received from investments without significantly increasing the risk of loss. B Communications' investment policy prescribes the following criteria for cash management: a) funds in the Lockbox account may only be invested in investment-grade securities; b) unrestricted funds may be invested according to the following: at least 65% of the funds must be invested in investment-grade securities and up to 35% of the funds may be invested in non-investment-grade securities. B Communications' refinancing: On February 19, 2014, B Communications announced the closing of its successful private offering of $800 million of 7⅜% Senior Secured Notes due 2021 (the "Notes"). The Notes were offered and sold in the United States to qualified institutional buyers pursuant to Rule 144A under the U.S. Securities Act of 1933, as amended (the "Securities Act") and to certain qualifying investors in offshore transactions, including in Israel, in reliance on Regulation S under the Securities Act. The Notes have been admitted for trading on the system of the Tel Aviv Stock Exchange for trading by institutional investors, known as TACT Institutional. The net proceeds from the Notes offering were used by B Communications to repay all amounts outstanding under the loans incurred to acquire its controlling interest in Bezeq and to deposit funds into a lockbox account. In addition, B Communications entered into five Cross Currency Swap ("CCS") transactions in order to hedge its exposure to fluctuations in the $ exchange rate as a result of the Notes issuance. The CCS transaction hedge $725 million principal amount of the Notes. On March 17, 2014, B Communications completed an early redemption all of its outstanding Series A Debentures having a par value of NIS 153 million for total consideration of NIS 203 million. As of that date the Series A Debentures were delisted from the Tel Aviv Stock Exchange. Dividend from Bezeq: On March 5, 2014, the Board of Directors of Bezeq resolved to recommend to the general meeting of shareholders the distribution of a cash dividend of NIS 802 million ($230 million). On March 27, 2014, Bezeq's shareholders approved the dividend distribution and on April 23, 2014, B Communications’ received its share of the dividend distribution of approximately NIS 248 million ($71 million). B Communications’ First Quarter Financial Results B Communications’ consolidated revenues for the first quarter of 2014 were NIS 2,311 million ($663 million), a 3.9% decrease compared with NIS 2,405 million reported in the first quarter of 2013. For both the current and the prior-year periods, B Communications’ consolidated revenues consisted entirely of Bezeq’s revenues. During the first quarter of 2014, B Communications recorded net amortization expenses of NIS 108 million ($31 million) related to its Bezeq purchase price allocation (“Bezeq PPA”) in its consolidated financial statements. From April 14, 2010, the date of the acquisition of its interest in Bezeq, until March 31, 2014, B Communications has amortized approximately 61% of the total Bezeq PPA. The Bezeq PPA amortization expense is a non-cash expense that is subject to adjustment. If, for any reason, B Communications finds it necessary or appropriate to make adjustments to amounts already expensed, it may result in significant changes to its audited financial reports, as well as to future financial statements. 2 B Communications’ unconsolidated net financial expenses for the first quarter of 2014 totaled NIS 310 million ($89 million) compared to NIS 48 million in the first quarter of 2013. These expenses consisted primarily of NIS 179 million ($51 million) of one-time expenses relating to the early repayment of the loans incurred to acquire the controlling interest in Bezeq and the early redemption of all outstanding Series A Debentures. In addition, B Communications' incurred NIS 83 million ($24 million) of non-cash net expenses related to the revaluation of its CCS hedge transactions. The CCS transactions do not qualify for hedge accounting. In accordance with IAS 39, derivatives that do not qualify for hedge accounting are recognized on the statement of financial position at their fair value, with changes in the fair value recognized as a component of “financial expenses, net” in the statement of income. B Communications expects that these non-cash revaluation expenses will fully offset over the term of the hedge transactions against the USD denominated Notes. However, until then such revaluation expenses could have a material adverse effect on B Communications’ statement of income due to the volatility of the fair value valuation method. Additional financial expenses during the first quarter of 2014 include NIS 41 million ($12 million) related to the publicly traded Series B debentures, the recently issued Senior Secured Notes and the redeemed Series A Debentures and interest and CPI linkage expenses of NIS 11 million ($3 million) on the extinguished long-term loans incurred to finance the Bezeq acquisition. These expenses were offset in part by financial income of NIS 4 million ($1 million) generated by short term investments. B Communications’ loss attributable to shareholders for the first quarter of 2014 was NIS 203 million ($58 million) compared to net income attributable to shareholders of NIS 61 million reported in the first quarter of 2013. B Communications’ Unconsolidated Financial Results In millions Convenience translation into U.S. dollars (Note A) Three-month Three-month Three-month period ended period ended period ended Year ended March 31, March 31, March 31, December 31, NIS US$ NIS NIS Revenues - Financing expenses, net ) Other and income tax expenses (1
